 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    RAMON MURIC-DORADO,                                       Case No. 2:18-cv-1184-JCM-EJY
 5                        Plaintiff,
 6           v.                                                              ORDER

 7    LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT, et al,
 8
                         Defendants.
 9

10          Pending before the Court is Plaintiff’s Motion to Extend Discovery (Second Request). ECF
11   No. 159.
12          On August 21, 2020, the Court referred this matter for appointment of pro bono counsel (ECF
13   No. 109). Unfortunately, to date no pro bono counsel has been appointed. Plaintiff now,
14   understandably, seeks to extend the discovery period for an additional 120 days. After careful
15   consideration of the status of this case, the Court exercises its discretion and stays discovery for a
16   period of 90 days during which time the Court will make an effort to identify pro bono counsel who
17   will review this matter with Plaintiff, determine what, if any, discovery must be done, and potentially
18   work toward resolution of this matter.
19          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion to Extend Discovery
20   (Second Request), ECF No. 159, is DENIED without prejudice.
21          IT IS FURTHER ORDERED that all discovery and all due dates and deadlines set forth in
22   ECF No. 122, as adopted by the Court in ECF No. 125, are stayed for a period of 90 days measured
23   from May 11, 2021 through August 10, 2021.
24

25

26

27

28
                                                      1
 1           IT IS FURTHER ORDERED that a status conference is set for August 16, 2021, at 10 a.m.,

 2   in Courtroom 3A, at which time, if no pro bono counsel has been appointed, the Court will reassess

 3   next steps in this case.

 4           DATED this 10th day of May, 2021.

 5
                                                        ELAYNA J. YOUCHAH
 6                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
